           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually and
as Mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                 PLAINTIFFS

v.                        No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; and STEPHEN
COOK                                                    DEFENDANTS

                                ORDER
     Request for hearing, NQ 70, granted.          Subject to counsel's
availability, hearing set for 7 February 2019 at 2 p.m., in Little Rock
courtroom B155. Please advise chambers of any conflict. Motion to
quash, NQ 73, granted for now. We will cover the Fowler deposition
issues at the hearing; and the parties can reschedule the deposition if
necessary after the Court decides. Response to NQ 73 due by 4 February
2019. We will also address the summary judgment motions, NQ 4 7 &
51, and the discovery dispute, NQ 69, at the hearing.
     So Ordered.


                                 D 2.MarshaI Jr.
                                 United States District Judge
